DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 07/24/2020, in which, claims 1-25 remain pending in the present application with claims 1, 23, and 24 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10,755,744 B2 (hereinafter “’5744”).
Regarding claim 1 of this application, 
Claim 1 of the application
Claim 1 of ‘5744
A computer-implemented method performed in connection with a video comprising a plurality of video frames, the computer-implemented method being performed in a computerized system comprising a processing unit and a memory, the computer-implemented method comprising:
a. using the processing unit to identify a plurality of connected content components within at least one of the plurality of video frames; 
A computer-implemented method performed in connection with a video comprising a plurality of video frames, the computer-implemented method being performed in a computerized system comprising a processing unit and a memory, the computer-implemented method comprising:
a. using the processing unit to perform content segmentation to detect a plurality of connected content components within at least one of the plurality of video frames; 
while video is playing, 
modifying a content of a selection of at least one of the plurality of connected content components, 
wherein the video modification instruction comprising the selection of at least one of the plurality of connected content components from within the at least one of the plurality of video frames, 
wherein the video is at least visually paused upon selection of the at least one of the plurality of connected content components by the user; 
b. based on a video modification instruction received from a user

comprising a selection of at least one of the plurality of connected content components from within the at least one of the plurality of video frames by the user 
while the video is playing, 
modifying a content of the selected at least one of the plurality of the connected content components, 
wherein the video is at least visually paused upon selection of the at least one of the plurality of connected content components by the user; 
c. storing an information on the modified at least one of the plurality of the identified connected content components in the memory; 
c. storing an information on the modified at least one of the plurality of the detected connected content components in the memory; 
d. using the central processing unit to overlay the modified at least one of the plurality of the identified connected content components over the video; and 
d. using the central processing unit to overlay the modified at least one of the plurality of the detected connected content components over the video; and 

e. causing the video with the overlaid modified connected content component to be displayed to the user.

It should be noted that the table above distinguishes the equivalent limitations between claim 1 of the instant application and that of claim 1 of ‘5744. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘5744.
Regarding claim 2 of this application, 
Claim 2 of the application
Claim 2 of ‘5744
The computer-implemented method of claim 1, wherein modifying at least one of the plurality of the identified content components comprises adding a content to the at least one of the plurality of the identified content components.
The computer-implemented method of claim 1, wherein modifying at least one of the plurality of the detected content components comprises adding a content to the at least one of the plurality of the detected content components.

It should be noted that the table above distinguishes the equivalent limitations between claim 2 of the instant application and that of claim 2 of ‘5744. In conclusion, claim 2 of the instant application is anticipated by claim 2 of ‘5744.
Regarding claim 3 of this application, 
Claim 3 of the application
Claim 3 of ‘5744
The computer-implemented method of claim 2, further comprising automatically determining a style of the at least one of the plurality of the identified content 



Regarding claim 4 of this application, 
Claim 4 of the application
Claim 4 of ‘5744
The computer-implemented method of claim 2, wherein the information on the modified at least one of the plurality of the identified content components comprises the added content and a corresponding content insertion time.
The computer-implemented method of claim 2, wherein the information on the modified at least one of the plurality of the detected content components comprises the added content and a corresponding content insertion time.

It should be noted that the table above distinguishes the equivalent limitations between claim 4 of the instant application and that of claim 4 of ‘5744. In conclusion, claim 4 of the instant application is anticipated by claim 4 of ‘5744.
Regarding claim 5 of this application, 
Claim 5 of the application
Claim 5 of ‘5744
The computer-implemented method of claim 1, wherein the modified at least one of the plurality of the identified content components comprises a line of textual content.
The computer-implemented method of claim 1, wherein the modified at least one of the plurality of the detected content components comprises a line of textual content.


Regarding claim 6 of this application, 
Claim 6 of the application
Claim 6 of ‘5744
The computer-implemented method of claim 1, wherein the modified at least one of the plurality of the identified content components comprises an ink stroke.
The computer-implemented method of claim 1, wherein the modified at least one of the plurality of the detected content components comprises an ink stroke.

It should be noted that the table above distinguishes the equivalent limitations between claim 6 of the instant application and that of claim 6 of ‘5744. In conclusion, claim 6 of the instant application is anticipated by claim 6 of ‘5744.
Regarding claim 7 of this application, 
Claim 7 of the application
Claim 7 of ‘5744
The computer-implemented method of claim 1, wherein the modified at least one of the plurality of the identified content components comprises an image.
The computer-implemented method of claim 1, wherein the modified at least one of the plurality of the detected content components comprises an image.

It should be noted that the table above distinguishes the equivalent limitations between claim 7 of the instant application and that of claim 7 of ‘5744. In conclusion, claim 7 of the instant application is anticipated by claim 7 of ‘5744.
Regarding claim 8 of this application, 
Claim 8 of the application
Claim 8 of ‘5744

The computer-implemented method of claim 1, further comprising determining whether the at least one of the plurality of the detected content components changes in the video.

It should be noted that the table above distinguishes the equivalent limitations between claim 8 of the instant application and that of claim 8 of ‘5744. In conclusion, claim 8 of the instant application is anticipated by claim 8 of ‘5744.
Regarding claim 9 of this application, 
Claim 9 of the application
Claim 9 of ‘5744
The computer-implemented method of claim 8, further comprising propagating the modification of the at least one of the plurality of the identified content components to all the video frames within the video if it is determined that the at least one of the plurality of the identified content components does not change in the video.
The computer-implemented method of claim 8, further comprising propagating the modification of the at least one of the plurality of the detected content components to all the video frames within the video if it is determined that the at least one of the plurality of the detected content components does not change in the video.

It should be noted that the table above distinguishes the equivalent limitations between claim 9 of the instant application and that of claim 9 of ‘5744. In conclusion, claim 9 of the instant application is anticipated by claim 9 of ‘5744.
Regarding claim 10 of this application, 
Claim 10 of the application
Claim 10 of ‘5744

The computer-implemented method of claim 8, further comprising propagating the modification of the at least one of the plurality of the detected content components to other video frames within the video until the at least one of the plurality of the detected content components changes in the video.

It should be noted that the table above distinguishes the equivalent limitations between claim 10 of the instant application and that of claim 10 of ‘5744. In conclusion, claim 10 of the instant application is anticipated by claim 10 of ‘5744.
Regarding claim 11 of this application, 
Claim 11 of the application
Claim 11 of ‘5744
The computer-implemented method of claim 8, further comprising generating a warning message to the user if it is determined that the at least one of the plurality of the identified content components changes in the video.
The computer-implemented method of claim 8, further comprising generating a warning message to the user if it is determined that the at least one of the plurality of the detected content components changes in the video.


Regarding claim 12 of this application, 
Claim 12 of the application
Claim 12 of ‘5744
The computer-implemented method of claim 8, further comprising merging the modification of the at least one of the plurality of the identified content components with the changed at least one of the plurality of the identified content components.
The computer-implemented method of claim 8, further comprising merging the modification of the at least one of the plurality of the detected content components with the changed at least one of the plurality of the detected content components.

It should be noted that the table above distinguishes the equivalent limitations between claim 12 of the instant application and that of claim 12 of ‘5744. In conclusion, claim 12 of the instant application is anticipated by claim 12 of ‘5744.
Regarding claim 13 of this application, 
Claim 13 of the application
Claim 13 of ‘5744
The computer-implemented method of claim 1, further comprising marking each of the plurality of the identified content components within the video with corresponding bounding boxes.
The computer-implemented method of claim 1, further comprising marking each of the plurality of the detected content components within the video with corresponding bounding boxes.


Regarding claim 14 of this application, 
Claim 14 of the application
Claim 14 of ‘5744
The computer-implemented method of claim 1, further comprising pausing the video upon receipt of the video modification instruction from the user.
The computer-implemented method of claim 1, further comprising pausing the video upon receipt of the video modification instruction from the user.

It should be noted that the table above distinguishes the equivalent limitations between claim 14 of the instant application and that of claim 14 of ‘5744. In conclusion, claim 14 of the instant application is anticipated by claim 14 of ‘5744.
Regarding claim 15 of this application, 
Claim 15 of the application
Claim 15 of ‘5744
The computer-implemented method of claim 1, wherein the information on the modified at least one of the plurality of the identified content components is stored in a video edit layer associated with the video.
The computer-implemented method of claim 1, wherein the information on the modified at least one of the plurality of the detected content components is stored in a video edit layer associated with the video.


Regarding claim 16 of this application, 
Claim 16 of the application
Claim 16 of ‘5744
The computer-implemented method of claim 1, wherein the modified content component is displayed to the user based on a temporal nature of the video.
The computer-implemented method of claim 1, wherein the modified content component is displayed to the user based on a temporal nature of the video.

It should be noted that the table above distinguishes the equivalent limitations between claim 16 of the instant application and that of claim 16 of ‘5744. In conclusion, claim 16 of the instant application is anticipated by claim 16 of ‘5744.
Regarding claim 17 of this application, 
Claim 17 of the application
Claim 17 of ‘5744
The computer-implemented method of claim 1, further comprising enabling the user to copy portions of the plurality of the identified content components and paste the copies portions to create the modified content component.
The computer-implemented method of claim 1, further comprising enabling the user to copy portions of the plurality of the detected content components and paste the copies portions to create the modified content component.


Regarding claim 18 of this application, 
Claim 18 of the application
Claim 18 of ‘5744
The computer-implemented method of claim 1, further comprising generating an overview image of the video, the overview image indicating to the user portions of the video where the modification can be made without an interference with any of the plurality of content components within the video.
The computer-implemented method of claim 1, further comprising generating an overview image of the video, the overview image indicating to the user portions of the video where the modification can be made without an interference with any of the plurality of content components within the video.

It should be noted that the table above distinguishes the equivalent limitations between claim 18 of the instant application and that of claim 18 of ‘5744. In conclusion, claim 18 of the instant application is anticipated by claim 18 of ‘5744.
Regarding claim 19 of this application, 
Claim 19 of the application
Claim 19 of ‘5744
The computer-implemented method of claim 1, further comprising detecting a horizontal shift of the content component within the video by performing an image difference operation on the content 



Regarding claim 20 of this application, 
Claim 20 of the application
Claim 20 of ‘5744
The computer-implemented method of claim 1, further comprising detecting a vertical shift of the video frame by performing an image difference operation on at least two different video frames.
The computer-implemented method of claim 1, further comprising detecting a vertical shift of the video frame by performing an image difference operation on at least two different video frames.

It should be noted that the table above distinguishes the equivalent limitations between claim 20 of the instant application and that of claim 20 of ‘5744. In conclusion, claim 20 of the instant application is anticipated by claim 20 of ‘5744.
Regarding claim 21 of this application, 
Claim 21 of the application
Claim 21 of ‘5744
The computer-implemented method of claim 1, wherein the video modification instruction comprises a selection of one of the plurality of content components by the user.
The computer-implemented method of claim 1, wherein the video modification instruction comprises a selection of one of the plurality of content components by the user.


Regarding claim 22 of this application, 
Claim 22 of the application
Claim 22 of ‘5744
The computer-implemented method of claim 1, further comprising preventing the user from making the modification to the content component if it is determined that the modification to the content component would interfere with another content component of a different video frame of the plurality of video frames.
The computer-implemented method of claim 1, further comprising preventing the user from making the modification to the content component if it is determined that the modification to the content component would interfere with another content component of a different video frame of the plurality of video frames.

It should be noted that the table above distinguishes the equivalent limitations between claim 22 of the instant application and that of claim 22 of ‘5744. In conclusion, claim 22 of the instant application is anticipated by claim 22 of ‘5744.
Regarding claim 23 of this application, 
Claim 23 of the application
Claim 23 of ‘5744
A non-transitory computer-readable medium embodying a set of computer- executable instructions, which, when executed in connection with a video comprising a plurality of video frames in a 
a. using the processing unit to identify a plurality of connected content components within at least one of the plurality of video frames; 

a. using the processing unit to perform content segmentation to detect a plurality of connected content components within at least one of the plurality of video frames; 
while video is playing, 
modifying a content of a selection of at least one of the plurality of connected content components, 
wherein the video modification instruction comprising the selection of at least one of the plurality of connected content components from within the at least one of the plurality of video frames, 
wherein the video is at least visually paused upon selection of the at least one 


comprising a selection of at least one of the plurality of connected content components from within the at least one of the plurality of video frames by the user 
while the video is playing, 
modifying a content of the selected at least one of the plurality of the connected content components, 
wherein the video is at least visually paused upon selection of the at least one 

c. storing an information on the modified at least one of the plurality of the detected connected content components in the memory; 
d. using the central processing unit to overlay the modified at least one of the plurality of the identified connected content components over the video; and 
d. using the central processing unit to overlay the modified at least one of the plurality of the detected connected content components over the video; and 
e. causing the video with the overlaid modified connected content component to be displayed to the user.
e. causing the video with the overlaid modified connected content component to be displayed to the user.

It should be noted that the table above distinguishes the equivalent limitations between claim 23 of the instant application and that of claim 23 of ‘5744. In conclusion, claim 23 of the instant application is anticipated by claim 23 of ‘5744.
Regarding claim 24 of this application, 
Claim 24 of the application
Claim 24 of ‘5744
A computerized system comprising a processing unit and a memory storing a set of instructions, the set of instructions comprising instructions for: 



while video is playing, 
modifying a content of a selection of at least one of the plurality of connected content components, 
wherein the video modification instruction comprising the selection of at least one of the plurality of connected content components from within the at least one of the plurality of video frames, 
wherein the video is at least visually paused upon selection of the at least one of the plurality of connected content components by the user; 
b. based on a video modification instruction received from a user

comprising a selection of at least one of the plurality of connected content components from within the at least one of the plurality of video frames by the user 
while the video is playing, 
modifying a content of the selected at least one of the plurality of the connected content components, 
wherein the video is at least visually paused upon selection of the at least one of the plurality of connected content components by the user; 
c. storing an information on the modified at least one of the plurality of the 


d. using the central processing unit to overlay the modified at least one of the plurality of the detected connected content components over the video; and 
e. causing the video with the overlaid modified connected content component to be displayed to the user.
e. causing the video with the overlaid modified connected content component to be displayed to the user.

It should be noted that the table above distinguishes the equivalent limitations between claim 24 of the instant application and that of claim 24 of ‘5744. In conclusion, claim 24 of the instant application is anticipated by claim 24 of ‘5744.
Regarding claim 25 of this application, 
Claim 25 of the application
Claim 25 of ‘5744
The computer-implemented method of claim 1, wherein the selected at least one of the plurality of connected content components comprises at least one of alphanumeric characters and freedom ink strokes.
The computer-implemented method of claim 1, wherein the selected at least one of the plurality of connected content components comprises at least one of alphanumeric characters and freedom ink strokes.



Allowable Subject Matter
Claims 1, 23, and 24 identify the allowable features listed below that are features of allowance found from allowed U.S. Patent No. US 10,755,744 B2 and would be allowable if overcome the double patenting rejection.
"b. based on a video modification instruction received from a user while video is playing, modifying a content of a selection of at least one of the plurality of connected content components, wherein the video modification instruction comprising the selection of at least one of the plurality of connected content components from within the at least one of the plurality of video frames, wherein the video is at least visually paused upon selection of the at least one of the plurality of connected content components by the user.”
Claims 2-22 and 25 depend on claim 1, therefore dependent claims are also allowable if overcome the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484